Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption "Experts" in the Post-Effective Amendment No. 1 to the Registration Statement (Form S-1 on Form S-3) and the related Prospectus of DARA Biosciences, Inc. for the registration of shares of its common stock underlying the Series C-1 preferred stock and the warrants and to the incorporation by reference therein of our report dated March 3, 2015 with respect to the consolidated financial statements of DARA BioSciences, Inc. and subsidiaries included in its Annual Report (Form 10-K) for the year ended December 31, 2014, filed with the Securities and Exchange Commission. /s/ HORNE LLP Ridgeland, Mississippi March 27, 2015
